Citation Nr: 9934855	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  90-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right leg 
amputation and stump revisions based on VA hospitalization 
and treatment from 5 January to 22 June 1984.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for coccydynia.

3. Entitlement to service connection for residuals of 
exposure to ionizing radiation, to include polycythemia 
vera and gastrointestinal disability.

4. Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1954 to April 1958.  
By rating action of February 1984, the San Francisco, 
California RO denied service connection for coccydynia.  The 
veteran was notified of the denial and of his appellate 
rights by letter of March 1984, but he did not file a timely 
appeal therefrom.

By rating action of January 1986, the RO denied compensation 
benefits pursuant to the provisions of 38 U.S.C. § 351 (now 
38 U.S.C.A. § 1151) for a right leg amputation and stump 
revisions based on VA hospitalization and treatment from
5 January to 22 June 1984.  The veteran was notified of the 
denial subsequently in January 1986 and filed a Notice of 
Disagreement (NOD) therewith in May 1986.  A Statement of the 
Case (SOC) was issued in June 1986.  In August 1986, the 
veteran's representative requested, on the veteran's behalf, 
an extension of time to file a Substantive Appeal (SA).  By 
letters subsequently in August 1986, the RO notified the 
veteran and his representative that he had until 16 June 1987 
to file an SA.  In May 1987, the veteran's representative 
requested, on the veteran's behalf, a 30-day extension to 
file an SA.  By letters subsequently in May 1987, the RO 
notified the veteran and his representative that he had until 
16 July 1987 to file an SA.  On 14 August 1987, the RO 
received the veteran's SA.  By letters of March 1988, the RO 
notified the veteran and his representative that he needed to 
submit new and material evidence to reopen his claim, 
inasmuch as a timely SA had not been filed by 16 July 1987.

This appeal originally arose from a January 1990 rating 
action which denied compensation benefits pursuant to the 
provisions of 38 U.S.C. § 351 on the grounds that new and 
material evidence had not been submitted to reopen the claim.  
In April 1991, the veteran gave testimony at a hearing on 
appeal conducted by Members of the Board of Veterans Appeals 
(Board), including the undersigned, in Washington, D.C.  By 
decision of July 1991, the Board found that new and material 
evidence had been submitted to reopen the claim for 
compensation benefits pursuant to the provisions of 38 U.S.C. 
§ 351, but denied the claim based on a de novo review of the 
entire evidence of record.

The veteran subsequently appealed the Board's July 1991 
decision to the U.S. Court of Appeals for Veterans Claims 
(known as the U.S. Court of Veterans Appeals prior to March 
1999) (hereinafter, the "Court").  Upon a March 1993 Joint 
Motion of the VA Secretary and the appellant (Joint Motion), 
and upon consideration of its decision in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 
513 U.S. 115 (1994), the Court, by Order of April 1993, 
vacated the Board's July 1991 decision which denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 and remanded that issue to the Board for 
compliance with instructions contained in the Joint Motion.  

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulation to the U.S. Supreme Court's 
decision.  By decision of May 1995, the Board remanded the 
38 U.S.C.A. § 1151 issue to the RO for further development of 
the evidence and for due process development, including 
readjudication under the amended regulations.  By February 
1997 Supplemental SOC (SSOC), the Oakland, California RO 
denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 on the basis of a review of all the 
evidence of record under the amended regulations, and the 
case was returned to the Board in October 1997 for further 
appellate consideration.   

This appeal also arises from a February 1997 rating action 
which denied service connection for coccydynia on the grounds 
that new and material evidence had not been submitted to 
reopen the claim, and also denied service connection for 
residuals of exposure to ionizing radiation, to include 
polycythemia vera and gastrointestinal disability, and for a 
dental disorder.

In response to an April 1999 query by the Board, the veteran 
in May 1999 requested a hearing before a Member of the Board 
at the RO.  By decision of June 1999, the Board remanded this 
case to the RO to schedule a hearing for the veteran before a 
Member of the Board traveling to the RO for the purpose of 
conducting such hearings.  By letters of July 1999, the 
veteran and his representative notified the RO that he no 
longer wanted a hearing before a Member of the Board at the 
RO.


REMAND

With respect to the issue of service connection for residuals 
of exposure to ionizing radiation, to include polycythemia 
vera and gastrointestinal disability, the Board notes that in 
June 1999 the RO received medical statements from 2 VA 
physicians who posited etiological relationships between the 
veteran's polycythemia vera and his history of exposure to 
ionizing radiation.  However, the RO referred this pertinent 
evidence to the Board without first having reviewed it and 
issuing an SSOC, as required by 38 C.F.R. § 20.1304(c) 
(1998).  This due process deficiency must be cured by the RO 
prior to appellate consideration of this issue.    

With respect to the issue of compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, the Board notes that 
one of the abovementioned June 1999 medical statements from a 
VA physician contains a medical opinion that the veteran's 
peripheral vascular problems that resulted in his above-knee 
amputation stemmed primarily from his polycythemia vera, 
which was associated with exposure to ionizing radiation.  
The Board construes this medical opinion as an inferred claim 
for service connection for a right leg amputation as a 
residual of exposure to ionizing radiation.  Such claim has 
not been adjudicated by the RO and is inextricably 
intertwined with the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a right leg 
amputation and stump revisions based on VA hospitalization 
and treatment from 5 January to 22 June 1984, inasmuch as a 
grant of service connection for a right leg amputation would 
render moot the issue of compensation benefits for such 
disorder pursuant to the provisions of 38 U.S.C.A. § 1151, 
which claim is predicated on VA treatment of a non-service-
connected disability.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Where the disability under VA treatment is 
a service-connected disability, no claim for benefits for 
such disability can properly arise under 38 U.S.C.A. § 1151.  
Thus, the Board finds that the service connection claim must 
be adjudicated by the RO prior to further appellate 
consideration of the 38 U.S.C.A. § 1151 issue.

With respect to the issue of new and material evidence to 
reopen a claim for service connection for coccydynia, the 
Board notes that the veteran's claim was denied by rating 
action of February 1997, and the SOC issued in August 1997 
cited as grounds for denying the claim the fact that "new 
and material evidence" had not been submitted to reopen the 
claim.  In defining "new and material evidence," the SOC 
included a requirement that, in light of all the evidence of 
record, there be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
see Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has since held that this judicially-created standard 
was inconsistent with 38 C.F.R. § 3.156(a) (1998).  See Hodge 
v. West, 155 F. 3d 1356 (1998); see also Elkins v. West, 12 
Vet. App. 209 (1999).  The Board notes that the August 1997 
SOC applied the correct standard of review at the time it was 
issued, because Hodge was not decided by the Federal Circuit 
until September 1998.  However, this fact does not change the 
due process requirement that this issue now be remanded to 
the RO for readjudication under the less-restrictive 
materiality standard enunciated by the Federal Circuit in 
Hodge and the Court in Elkins, and the provisions of 
38 C.F.R. § 3.156(a).

With respect to the issue of service connection for a dental 
disorder, the Board notes that the RO has denied this claim 
on the grounds that it is not well-grounded, citing the 
veteran's failure to submit credible dental or medical 
evidence in support of his claim.  Appellate review discloses 
that the veteran has contended that experimental dental 
treatment in service involving the use of gold and other 
metals to fabricate his dental appliances caused his dental 
enamel to deteriorate and led to the extraction of all of his 
teeth and dislocation of his jaw.  In a statement which was 
received in January 1986, the veteran asserted that this 
contention was supported by the opinions of his dentist in 
Dundalk, Maryland (whose name and address he would furnish at 
a later time) and a dental surgeon (whose name he did not 
recall) with whom he had consulted on the recommendation of 
his dentist in California.  In a statement which was received 
in August 1987, the veteran asserted that medical evidence in 
support of his claim was available from D. Bimstiffer, 
D.D.S., of Dundalk, Maryland (who treated him from 1959 
through 1966) and James Houle, D.D.S., of Livermore, 
California (who treated him from 1966 through approximately 
1975).  In response to the RO's January 1996 letter, the 
veteran responded in March 1996 that several medical opinions 
supporting his contentions were available from his (unnamed) 
dentist in Baltimore, Maryland who treated him from 1958 to 
late 1966; Dr. Houle, who treated him from 1967 to 1974; and 
Elwin and Erwin Hutchins, D.D.S., of San Juan, Puerto Rico 
(Dr. Erwin Hutchins having been practicing in Cave Junction, 
Oregon at the time of his reported treatment of the veteran).  
In a statement which was received in May 1997, the veteran 
reiterated that medical opinions in support of his claim were 
available from Drs. Houle and Hutchins.  In a statement of 
April 1997, the veteran contended that the RO had failed to 
attempt to obtain pertinent medical records of his treatment.  
The Board concurs that the RO has failed to attempt to obtain 
pertinent medical records which might potentially well-ground 
the veteran's dental claim, despite the veteran's repeated 
notifications to the RO of the existence of such records.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
request him to clarify whether he has 
furnished the names and addresses of, 
and dates of treatment by, all medical 
and dental personnel who have rendered 
medical opinions regarding the nature 
and etiology of his claimed dental 
disorder(s), i.e., whether any medical 
provider in addition to Drs. 
Bimstiffer, Houle, and Hutchins has 
rendered treatment or opinions 
pertaining to his claimed dental 
disorder(s).  The RO should also 
request the veteran to sign and submit 
appropriate forms authorizing the 
release to the VA of all 
medical/dental records of such medical 
providers.  Thereafter, the RO should 
contact each of the abovementioned 
medical/dental providers and request 
him to furnish copies of all records 
of dental treatment of the veteran, to 
specifically include any medical 
opinion positing an etiological 
relationship between any inservice 
experimental dental treatment 
involving the use of gold or other 
metals to fabricate the veteran's 
dental appliances, and the 
deterioration of his dental enamel 
leading to the extraction of all of 
his teeth and dislocation of his jaw.  
All medical/dental records and 
opinions received, as well as all 
responses from the medical providers, 
should be associated with the claims 
folder. 

2. After the abovementioned records and 
responses have been received, the RO 
should readjudicate the veteran's 
claim for service connection for a 
dental disorder.

3. The RO should adjudicate the claims 
for service connection for residuals 
of exposure to ionizing radiation, to 
include polycythemia vera, 
gastrointestinal disability, and a 
right leg amputation, which 
adjudication should reflect 
consideration of the 2 medical 
statements from VA physicians dated in 
June 1999.

4. The RO should readjudicate the issue 
of whether new and material evidence 
has been submitted to reopen a claim 
for service connection for coccydynia 
based on consideration of the criteria 
enunciated by the Federal Circuit in 
Hodge and the Court in Elkins, and the 
provisions of 38 C.F.R. § 3.156(a).

5. If the veteran's claims have not been 
granted, he and his representative 
should be furnished an appropriate 
SSOC as to all issues on appeal, which 
SSOC contains the Hodge/Elkins 
criteria pertaining to reopening a 
final, unappealed rating action based 
on new and material evidence, and 
informs the veteran of the requirement 
to file an NOD if he wants to appeal 
the denial of service connection for a 
right leg amputation as a residual of 
exposure to ionizing radiation.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Appellate consideration of the issue of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right leg amputation and stump 
revisions based on VA hospitalization and treatment from 5 
January to 22 June 1984 is deferred, pending initial RO 
adjudication of the inferred, inextricably-intertwined issue 
of service connection for a right leg amputation as a 
residual of exposure to ionizing radiation.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


